United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 97-2257
                                 ___________

Keith Arthur Chambers, #803999B;        *
and all present and future              *
inmates similarly situated at the       *
Iowa State Men&s Reformatory,           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Northern District of Iowa.
Sally M. Chandler-Halford; John         *
F. Ault; Russell Behrends, C/O,         *      [UNPUBLISHED]
and all present and future employees    *
at the Iowa State Men&s Reformatory,    *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: September 23, 1997
                            Filed: September 25, 1997
                                ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Keith Arthur Chambers, an inmate at the Iowa State Men&s Reformatory, filed
a complaint under 42 U.S.C. § 1983 (1994) alleging defendants were violating Iowa
law and his Eighth and Fourteenth Amendment rights by placing inmates from
Administrative Segregation on a chain gang. The District Court1 dismissed the
complaint pursuant to 28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997).

       After careful review of the record and Chambers’s brief on appeal, we conclude
that the District Court’s judgment was correct.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-